The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 28, 2022

                                2022COA85

No. 20CA1603, Giron v. Hice — Government — Colorado
Governmental Immunity Act — Immunity and Partial Waiver —
Operation of Motor Vehicle Owned or Leased by Public Entity;
Vehicles and Traffic — Traffic Regulation — Emergency Vehicle
Exception

     Under Tidwell v. City & County of Denver, 83 P.3d 75 (Colo.

2003), the supreme court held that Colorado governmental

immunity could be waived when an operator of an emergency

vehicle is in pursuit of an actual violator of the law and does not

have the vehicle’s emergency lights or sirens activated at all during

that pursuit. A division of the court of appeals extends Tidwell and

holds that an officer and the public entity for whom he works do not

qualify for immunity under section 42-4-108(2) and (3), C.R.S.

2021, when he activates his emergency lights or sirens for only part
of the pursuit. Thus, the division remands the case to the district

court to reinstate the plaintiffs’ complaint.
COLORADO COURT OF APPEALS                                          2022COA85


Court of Appeals No. 20CA1603
Montrose County District Court No. 19CV30074
Honorable D. Cory Jackson, Judge


Nichele Giron, individually and as Personal Representative of the Estate of
Walter Giron; Amanda Giron; and Thomas Short, as the Personal
Representative of the Estate of Samuel Giron,

Plaintiffs-Appellants,

v.

Justin Hice and Town of Olathe,

Defendants-Appellees.


                         JUDGMENT REVERSED AND CASE
                          REMANDED WITH DIRECTIONS

                                   Division VII
                          Opinion by JUDGE JOHNSON
                          Berger and Brown, JJ., concur

                            Announced July 28, 2022


Killian Davis Richter Kraniak PC, J. Keith Killian, Damon Davis, Joseph H.
Azbell, Grand Junction, Colorado, for Plaintiffs-Appellants

Tucker Holmes P.C., Bradley D. Tucker, Winslow R. Taylor III, Centennial,
Colorado, for Defendants-Appellees
¶1     This case requires us to analyze the supreme court’s holding

 in Tidwell v. City & County of Denver, 83 P.3d 75 (Colo. 2003).

 Tidwell held that immunity is waived when the operator of an

 emergency vehicle, while in pursuit of an actual or suspected

 violator of the law, does not activate the vehicle’s emergency lights

 or siren. Id. at 80-81

¶2     The question presented in this case was left unanswered in

 Tidwell: Does an officer operating an emergency vehicle have the

 protection of sovereign immunity under section 42-4-108(2) and (3),

 C.R.S. 2021, when he is in pursuit of an actual or suspected

 violator of the law but when he activates his emergency lights or

 sirens for only part of the pursuit? The answer to this question is

 no.

¶3     Nichele Giron, individually and as personal representative of

 the estate of Walter Giron; Amanda Giron; and Thomas Short, as

 personal representative of the estate of Samuel Giron (collectively,

 the Girons),1 appeal the district court’s judgment dismissing their



 1 Because multiple plaintiffs share Giron as a last name, we will
 refer to a particular individual by first name for clarity. We mean
 no disrespect in doing so.

                                    1
 tort action against Officer Justin Hice (Officer Hice) and the Town of

 Olathe (Olathe) for lack of subject matter jurisdiction under the

 Colorado Governmental Immunity Act (CGIA).

¶4    Officer Hice’s patrol car collided with the van that Walter was

 driving and Samuel was riding in as a passenger. Both Walter and

 Samuel died from their injuries and Officer Hice was seriously

 injured. The Girons’ complaint asserted that any sovereign

 immunity granted to Officer Hice and Olathe was waived under

 section 24-10-106(1)(a), C.R.S. 2021, and that the exception to the

 waiver under section 42-4-108(2) and (3) did not apply because

 Officer Hice had not activated his emergency lights or sirens, or

 alternatively, even if he did activate his lights, he drove in a manner

 that endangered life or property.

¶5    Following a Trinity hearing, see Trinity Broad. of Denver, Inc. v.

 City of Westminster, 848 P.2d 916 (Colo. 1993), the district court

 dismissed the complaint, determining that Officer Hice and Olathe

 were immune from suit because Officer Hice had activated his

 emergency lights five to ten seconds before the collision. The

 district court also determined that, although Officer Hice exceeded




                                     2
 the speed limit, he did not operate his vehicle in a manner that

 endangered life or property.

¶6    We reverse the judgment of dismissal and remand for the

 district court to reinstate the Girons’ complaint.

                           I.    Background

¶7    Officer Hice of the Olathe Police Department was on speed

 patrol along Highway 50. His radar detected a white Toyota driving

 in the opposite direction going over seventy miles per hour (mph) in

 a fifty-five-mph zone. Officer Hice made a U-turn at the next

 available emergency turnaround and accelerated to catch up to the

 white Toyota. Data downloaded from Officer Hice’s patrol car

 recorded that his speeds reached 103 mph as he approached the

 intersection of Highway 50 and 12th Street.

¶8    Walter and his brother Samuel were in Walter’s van — which

 had a trailer attached — waiting to turn left at the intersection of

 Highway 50 and 12th Street. Walter waited for the white Toyota to

 cross the intersection and then began to make a left-hand turn

 across the highway. Officer Hice saw the van and swerved right in

 an attempt to avoid a collision. But the front of his patrol car




                                    3
 struck the passenger side of the van. At the time of impact, Officer

 Hice was traveling around seventy-five to eighty mph.

                          Image of Incident2




¶9    The Girons sued Olathe and Officer Hice. Olathe filed a

 motion to dismiss, later joined by Officer Hice, asserting

 governmental immunity. Olathe and Officer Hice argued that he

 had his emergency lights activated at the time of the incident and



 2Figure 29 from Exhibit 15, which was admitted as evidence at the
 Trinity hearing, depicts the intersection of Highway 50 and 12th
 Street and the orientation of both vehicles at the start of the crash.
 Officer Hice’s patrol car is shown in green, and Walter and Samuel’s
 van is shown in dark blue, with the attached trailer shown in
 brown.

                                   4
  that, while he was speeding, his driving did not endanger life or

  property.

¶ 10   After a Trinity hearing, the district court found that it was

  “undisputed that [Officer Hice] never put his siren on initially, nor

  did he put on his emergency lights.” The court also found that

  Officer Hice “reached about 103 miles an hour just prior to the

  accident.” The court determined, however, that Officer Hice’s

  “[emergency] lights were on for between five and 10 seconds prior to

  the accident and that that was sufficient time to alert other drivers

  in the immediate vicinity to take care.” As a result, the court

  dismissed the Girons’ complaint. This appeal followed.

               II.   Standard of Review and Applicable Law

¶ 11   Generally, governmental entities in Colorado are “immune

  from liability in all claims for injury which lie in tort or could lie in

  tort.” § 24-10-106(1). Because the CGIA immunity provisions

  derogate Colorado’s common law, “we construe the [C]GIA

  provisions that withhold immunity broadly [and] we construe the

  exceptions to these waivers strictly.” Tidwell, 83 P.3d at 81 (quoting

  Corsentino v. Cordova, 4 P.3d 1082, 1086 (Colo. 2000)). We strictly

  construe the exceptions to waiver provisions because “the ultimate


                                       5
  effect of the exceptions is to grant immunity.” Corsentino, 4 P.3d at

  1086.

¶ 12   An issue of governmental immunity under the CGIA presents a

  question of subject matter jurisdiction to be determined under

  C.R.C.P. 12(b)(1). Tidwell, 83 P.3d at 85. “Because the CGIA

  protects the government from suit, the district court must

  necessarily make factual findings to ensure that the court has

  jurisdiction to hear the case.” City & Cnty. of Denver v. Dennis,

  2018 CO 37, ¶ 10. And “the plaintiff bears the burden of proving

  that the court has subject matter jurisdiction to hear the case.”

  Tidwell, 83 P.3d at 85.

¶ 13   This burden, however, “is relatively lenient, as the plaintiff is

  afforded the reasonable inferences from [the] undisputed evidence.”

  Dennis, ¶ 11. And “because Trinity hearings are limited in nature,

  and because tort concepts are naturally subjective, the district

  court should not fully resolve the issue of whether the government

  has committed negligence; rather, the court should only satisfy

  itself that it has the ability to hear the case.” Id. Instead, issues

  such as negligence or causation “are matters properly resolved by




                                     6
  the trier of fact.” Swieckowski v. City of Fort Collins, 934 P.2d 1380,

  1384 (Colo. 1997).

¶ 14   Thus, “[i]t is well-established that the application of sovereign

  immunity [under the CGIA] presents a mixed question of fact and

  law.” Maphis v. City of Boulder, 2022 CO 10, ¶ 14. “[W]e defer to

  the district court’s factual findings unless they are clearly

  erroneous.” Id. A factual finding is clearly erroneous when it lacks

  no support in the record. Whiting-Turner Contracting Co. v.

  Guarantee Co. of North America, 2019 COA 44, ¶ 36.

¶ 15   After the questions of fact are resolved, “we review questions of

  governmental immunity de novo.” Maphis, ¶ 15 (quoting Dennis,

  ¶ 12). “As with all matters of statutory construction, in construing

  the [C]GIA, including its waivers, we must give effect to the

  legislature’s intent.” Tidwell, 83 P.3d at 81. To effectuate that

  intent, ‘“[w]e look to the language of the statute, giving words their

  plain and ordinary meaning.’” Id. (quoting Springer v. City & Cnty.

  of Denver, 13 P.3d 794, 799 (Colo. 2000)). If the plain language of

  the statute ‘“demonstrates a clear legislative intent, we look no

  further in conducting our analysis.’” Id. (quoting Springer, 13 P.3d

  at 799).


                                     7
                             III.   Preservation

¶ 16   Officer Hice and Olathe contend that the issue of whether

  Officer Hice failed to activate his lights in sufficient time to alert

  Walter and Samuel is not preserved because the Girons only

  asserted below that the officer completely failed to activate his

  emergency lights before the collision. We disagree.

¶ 17   In the complaint, the Girons alleged that “Walter Giron was

  not able to react and yield to the Impala [Officer Hice’s patrol

  vehicle] because the Impala was approaching at a speed almost

  twice as fast as the speed limit and the Impala’s emergency lights

  were not turned on, or were not turned on in time to be seen and

  reacted to by a reasonable person.” In response to Officer Hice and

  Olathe’s brief,3 the Girons argued that the relevant time period for

  the court to consider in determining whether Officer Hice and

  Olathe were entitled to immunity was the entire thirty-four seconds

  prior to the crash, which was the time in which Officer Hice

  exceeded speed limits, as shown on his body camera video. They




  3Olathe and Officer Hice denominated their filing as a trial brief,
  although it was more accurately a pre-hearing brief, as it was
  submitted prior to the Trinity hearing.

                                      8
  asked the court to not just limit its inquiry and analysis to the nine

  seconds immediately prior to the crash when Officer Hice activated

  his emergency lights.

¶ 18   “We do not require that parties use ‘talismanic language’ to

  preserve particular arguments for appeal.” People v. Melendez, 102

  P.3d 315, 322 (Colo. 2004). Instead, “the [district] court must be

  presented with an adequate opportunity to make findings of fact

  and conclusions of law on any issue before we will review it.” Id.

  The district court specifically made findings that Officer Hice’s

  emergency lights were activated for a sufficient amount of time prior

  to the collision to alert others to his presence, which demonstrates

  to us that this contention was adequately raised for the court to

  have considered (and rejected) it. Consequently, the Girons

  preserved this issue.

       IV.   Activation of Emergency Lights and Siren in a Pursuit

¶ 19   We conclude that the district court applied the incorrect legal

  standard and thus improperly determined that Officer Hice and

  Olathe were entitled to immunity. Based on the plain language of

  section 42-4-108 — an exception to the waiver of immunity under

  section 24-10-106(1)(a) — an officer is not entitled to immunity


                                     9
  when he does not activate his emergency lights or sirens for the

  entire time he exceeds the speed limit and is in pursuit of an actual

  or suspected violator of the law.

                  A.   The Emergency Vehicle Exception

¶ 20     Section 24-10-106(1)(a) provides that sovereign immunity is

  waived by a public entity in any action for injuries resulting from

  “[t]he operation of a motor vehicle, owned or leased by such public

  entity, by a public employee while in the course of employment,

  except emergency vehicles operating within the provisions of section

  42-4-108(2) and (3), C.R.S.” (Emphasis added.)

¶ 21     Corsentino, 4 P.3d at 1087, summed up the interplay of

  sections 24-10-106(1)(a) and 42-4-108(2) and (3):

        “[S]ection 24-10-106 grants immunity to public entities and

         their employees generally.”

        “The motor vehicle immunity waiver of section 24-10-106(1)(a)

         takes away this immunity for the operation of motor vehicles

         by public entities and their employees.”

        “The emergency vehicle exception, however, restores immunity

         to the public entities and their employees operating emergency

         vehicles in response to emergency calls.”


                                       10
        “Subsections (a) to (d) of section 42-4-108(2) specifically grant

         immunity for specific traffic violations, such as speeding and

         running stop signals.” Finally,

        “[T]here are possible conditions to the violations of subsections

         (b) and (c), which, if left unsatisfied, may place the public

         entities and their employees back within the motor vehicle

         immunity waiver, thereby subjecting them to potential liability

         in tort.”

¶ 22     Section 42-4-108(2), provides, in relevant part, that “[t]he

  driver of an authorized emergency vehicle . . . when in pursuit of an

  actual or suspected violator of the law” may “exercise the privileges

  set forth in this section.” (Emphasis added.) As relevant here, such

  privileges include “[e]xceed[ing] the lawful speeds set forth in

  section 42-4-1101(2)[, C.R.S. 2021,] or exceed[ing] the maximum

  lawful speed limits set forth in section 42-4-1101(8) so long as said

  driver does not endanger life or property.” § 42-4-108(2)(c). But

  section 42-4-108(3) states that the exception to the waiver of

  immunity under section 24-10-106(1)(a) applies to the privilege of

  speeding under section 42-4-108(2)(c) “only when such vehicle is

  making use of audible or visual signals” that meet certain statutory

                                      11
  requirements. (Emphasis added.) Section 42-4-108(3) then notes

  that an emergency vehicle may not need to use audio and visual

  signals, even when in “actual pursuit of a suspected violator” of a

  traffic law, “so long as such pursuit is being made to obtain

  verification of or evidence of the guilt of the suspected violator.” Id.

¶ 23   Tidwell determined that “[t]he net effect of these statutes is

  that a governmental entity is generally immune from tort liability in

  connection with the operation of an emergency vehicle,” but “the

  vehicle must be operating with emergency lights and siren

  activated, unless the vehicle is in pursuit of a suspected violator to

  obtain evidence of guilt.” See 83 P.3d at 81. Thus, Tidwell

  concluded, “[w]here an officer already has probable cause to stop a

  driver and the officer is pursuing the driver for that reason, the

  statute contemplates the use of emergency signals.” Id. at 84.

¶ 24   Because the officer’s emergency lights or sirens were not

  activated at all in Tidwell, the supreme court concluded that the

  officer did not satisfy the conditions in section 42-4-108. Id. at 78-

  79. It reached this conclusion by “look[ing] at section 42-4-108 as

  a whole” to ascertain the General Assembly’s purpose of the lights

  and siren requirement. Id. at 82.


                                     12
¶ 25   Tidwell reasoned that “it is clear that a police vehicle in

  pursuit of a driver suspected of violating Title 42 must activate its

  lights and siren in order to alert the suspect to stop as well as to

  warn other drivers of the ongoing pursuit.” Id. at 83 (emphasis

  added). The court continued, “the purpose of the lights and siren

  requirement is to ensure that operators of emergency vehicles give

  due regard to the safety of other drivers on the road,” and activating

  the lights and siren is not “a mere request to stop or pull over.” Id.

  It concluded that, “[w]hile undoubtedly one of the purposes of a

  police vehicle’s audible and visual signals is to order a pursued

  vehicle to stop, another purpose is to make other drivers aware of

  the pursuit so they may alter their conduct accordingly.” Id.

¶ 26   Officer Hice’s emergency lights were only activated for the last

  five to ten seconds of the pursuit prior to the collision with Walter’s

  van (and his siren was never activated). Thus, Tidwell did not need

  to address the factual situation before us. We conclude that, if the

  officer and the public entity for whom he works seek to have

  governmental immunity restored under section 42-4-108(2)(c) and

  (3) when the officer is operating an emergency vehicle in pursuit of

  an actual or suspected violator of the law and the officer is


                                    13
  exceeding speed limits, the officer must activate lights or sirens as

  soon as the vehicle exceeds the speed limit. It is not enough for the

  officer to activate lights or sirens sometime after exceeding the

  speed limit while in pursuit. We extend Tidwell’s holding for three

  reasons.

¶ 27   First, the plain language of section 42-4-108(2)(c) and (3)

  dictates this result. Section 42-4-108(2) states that the “driver of

  an authorized emergency vehicle” may exercise certain “privileges,”

  such as exceeding the speed limit under section 42-4-108(2)(c).

  (Emphasis added.) That same provision says that the “privilege” to

  exceed speed limits may be exercised by an officer in pursuit of an

  actual or suspected violator of the law. And under section 42-4-

  108(3), the “privilege” of the driver to exceed speed limits “shall

  continue to apply” for purposes of restoring governmental immunity

  “only when such vehicle is making use of audible or visual signals.”

  (Emphasis added.) See Ricchio v. Colo. Sec. Comm’r, 2022 COA 35,

  ¶ 28 (“Unless the context indicates otherwise, the word ‘shall’

  generally indicates that the General Assembly intended the

  provision to be mandatory.” (quoting DiMarco v. Dep’t of Revenue,

  857 P.2d 1349, 1352 (Colo. App. 1993))). Nothing in the statutory


                                     14
  language authorizes restoration of governmental immunity to an

  officer exercising the privilege of speeding unless the officer is using

  lights or sirens.

¶ 28   Second and relatedly, the General Assembly did not give an

  officer discretion under section 42-4-108(3) to decide when to

  activate his emergency lights or sirens during the pursuit of an

  actual violator of Title 42 or a suspected violator of another law.

  Under what is known as the “verification clause” in section 42-4-

  108(3), if an officer has not yet ascertained whether a person has

  violated a law under Title 42, he may exceed speed limits without

  activating lights or sirens “so long as such pursuit is being made to

  obtain verification of or evidence of the guilt of the suspected

  violator.” See Tidwell, 83 P.3d at 83 (“[W]e construe the verification

  exception merely to permit a reasonably safe pursuit of a suspect,

  without lights and siren, only where the officer is trying to confirm

  his suspicions that the driver has violated Title 42 and where the

  officer otherwise has no reasonable suspicion or probable cause to

  stop the driver of the vehicle.”).

¶ 29   Thus, the officer has discretion to not activate his lights or

  sirens while in pursuit of a suspected violator of Title 42 so long as


                                       15
  he is trying to verify whether the suspected violator is an actual

  violator of a traffic law. But, once the officer determines that he is

  in pursuit of an actual violator of Title 42 or a suspected violator of

  another law, he has no discretion to decide when to activate his

  lights or sirens. Lights or sirens must be activated once the officer

  exceeds lawful speeds or engages in the other privileged conduct

  specified in section 42-4-108(2). § 42-4-108(3). We will not read

  into the statute conditions not expressly included. See People ex

  rel. Rein v. Meagher, 2020 CO 56, ¶ 31 (“[W]hen the General

  Assembly includes a provision in one section of a statute, but

  excludes the same provision from another section, we presume that

  the General Assembly did so purposefully.” (quoting Well

  Augmentation Subdistrict v. City of Aurora, 221 P.3d 399, 419 (Colo.

  2009))); Specialty Rests. Corp. v. Nelson, 231 P.3d 393, 397 (Colo.

  2010) (“[W]e will not construe a statute in a manner that assumes

  the General Assembly made an omission; rather, the General

  Assembly’s failure to include particular language is a statement of

  legislative intent.”).

¶ 30    Finally, because section 42-4-108 is an exception to the waiver

  of immunity, we must strictly construe it because the effect of its


                                     16
  application would be to grant immunity. Corsentino, 4 P.3d at

  1086. Tidwell concluded that the General Assembly’s purposes in

  enacting an audible or visual signal requirement for an emergency

  vehicle were twofold: not only to command the actual or suspected

  violator of the law to stop, but also to warn other drivers on the

  road to “alter their conduct accordingly.” 83 P.3d at 83; see also

  § 42-4-213(5), C.R.S. 2021 (“The use of either the audible or the

  visual signal equipment described in this section shall impose upon

  drivers of other vehicles the obligation to yield right-of-way and

  stop . . . .”); § 42-4-705(1), C.R.S. 2021 (“Upon the immediate

  approach of an authorized emergency vehicle making use of audible

  or visual signals,” the driver shall yield, attempt to drive to a

  position as close as possible to the right-hand edge of the roadway,

  and stop “until the authorized emergency vehicle has passed.”).

¶ 31   Thus, by strictly construing the exception restoring immunity

  to public entities and operators of emergency vehicles under the

  circumstances set forth in section 42-4-108(2)(c), we are simply

  effectuating the General Assembly’s intent that an officer activate

  his lights or sirens once he exceeds the speed limit when he is in

  pursuit of an actual or suspected violator of the law.


                                     17
                            B.    Application

¶ 32   The parties do not dispute that Officer Hice was in pursuit of

  an actual violator of the law under Title 42 — the driver of the white

  Toyota exceeding the speed limit. Thus, the parties agree that the

  exception in the verification clause does not apply to excuse Officer

  Hice’s failure to active his emergency lights or sirens during the

  pursuit.

¶ 33   Consistent with Tidwell, Officer Hice began his “pursuit” once

  he began following the white Toyota. Then he passed seven other

  cars. Officer Hice was exceeding the speed limit of 55 mph, driving

  at 75 mph through the northern intersection of Highway 50, 80

  mph when he passed the seventh driver, and 103 mph just prior to

  the accident.

¶ 34   Based on Officer Hice’s body camera footage, approximately

  thirty-six seconds elapsed between when he began his pursuit of

  the speeding vehicle and when his patrol car collided with Walter

  and Samuel’s van. The district court found that Officer Hice

  “illuminated his emergency lights roughly 25 seconds within his

  pursuit.” This finding is consistent with the unrebutted testimony

  the district court heard from Rosa Perez, a forensic analyst for the


                                    18
  Fort Collins Police Services, that Officer Hice told her that he did

  not turn on his sirens because it interferes with his radio. Officer

  Hice also acknowledged that he did not activate his emergency

  lights until he passed the seventh person, who testified not seeing

  any lights illuminated. Instead, Officer Hice testified that he has a

  “personal policy of turning on his lights when he reache[s] about 80

  mph” and that he did not activate his emergency lights immediately

  because, in his experience, it can make the behavior of other

  motorists “a little chaotic.”

¶ 35   Seven witnesses in vehicles that were passed by Officer Hice

  testified that they did not see the emergency lights activated on his

  patrol car, including up to the point of the crash. Conversely, the

  witness in the vehicle behind Walter’s van — a retired police officer

  — testified that he was certain Officer Hice’s emergency lights were

  activated on his patrol car as Officer Hice approached the

  intersection. The district court discounted the testimony of the

  seven drivers and credited the testimony of the retired officer.

¶ 36   This led the district court to determine, applying an incorrect

  legal standard, that because Officer Hice’s emergency lights were

  activated for at least five to ten seconds prior to the accident, other


                                     19
  drivers had “sufficient time” to react, and thus Office Hice and

  Olathe were entitled to immunity. But given our above

  interpretation of section 42-4-108(2)(c) and (3), even though Officer

  Hice activated his emergency lights five to ten seconds before the

  collision with Walter and Samuel’s van, he and Olathe do not, as a

  matter of law, qualify for the exception. For Officer Hice and Olathe

  to be entitled to immunity, Officer Hice would need to have

  activated his emergency lights or sirens the moment he exceeded

  the speed limit during his pursuit of the white Toyota.

¶ 37   As we noted above, the General Assembly carved out the

  immunity waiver exception for emergency vehicles to balance a

  responder’s privilege to exceed speed limits with the need to provide

  safety for other drivers. Officer Hice’s “personal policy” of deciding

  when to activate his lights or sirens when he exercises the privilege

  to exceed speed limits in pursuit of an actual violator of the law

  does not qualify him for immunity under section 42-4-108(2)(c) and

  (3). To hold otherwise would allow operators of emergency vehicles,

  in their own discretion, to decide when to activate their sirens or

  lights, contrary to the plain language of the statute. See Tidwell, 83

  P.3d at 81.


                                    20
¶ 38   Consequently, we conclude that the district court erred when

  it determined Officer Hice and Olathe satisfied the conditions in

  section 42-4-108(2)(c) and (3) entitling them to immunity under the

  exception to the waiver of immunity in section 24-10-106(1)(a).4

                        V.    Causal Relationship

¶ 39   Olathe and Officer Hice contend that, due to the district

  court’s finding that Walter had “sufficient time” to react to the

  presence of Officer Hice’s vehicle once the emergency lights were

  activated, “there is no basis in the record to maintain the accident

  resulted from Officer Hice’s failure to use emergency lights at any

  time.” We disagree that this is the proper standard to determine a

  causal relationship in this circumstance.

¶ 40   As noted above, section 24-10-106(1)(a) waives sovereign

  immunity of a public entity “in an action for injuries resulting

  from . . . [t]he operation of a motor vehicle.” For purposes of

  determining whether sovereign immunity is waived in this case, we




  4 Based on our interpretation of the exception to the waiver of
  immunity in section 42-4-108(3), C.R.S. 2021, we need not address
  the parties’ extensive arguments as to the standard for analyzing
  when an emergency operator exceeding the speed limit endangers
  life or property.

                                    21
  consider whether Walter’s and Samuel’s injuries resulted from the

  operation of Officer Hice’s motor vehicle.

¶ 41   Tidwell analyzed the “resulting from” language in section 24-

  10-106(1)(a). That case involved injuries sustained by a passenger

  in a limousine, who was hit by a driver being pursued by an officer;

  thus, the officer was not the one directly involved in the collision

  that caused the passenger’s injuries. Tidwell, 83 P.3d at 77. The

  court acknowledged that the “resulting from” language suggests

  “some relationship between a plaintiff[’]s injuries and the public

  entity[’]s conduct before a waiver of immunity is triggered.” Id. at

  86. But it also disagreed that “resulting from” and “caused by” were

  synonymous based on the fact the CGIA used “caused by” in other

  provisions but not in section 24-10-106(1)(a). Id.; see also § 24-10-

  106(1)(d)(II) (“[a] dangerous condition caused by the failure to

  realign a stop sign”); § 24-10-106(1)(d)(III)) (“[a] dangerous condition

  caused by an accumulation of snow and ice”).

¶ 42   Instead, Tidwell determined that “a waiver must be found

  where the injuries complained of occurred as a consequence or

  effect of any of the public entity’s alleged conduct or omissions.” 83

  P.3d at 86. This meant the district court was not required to


                                     22
  determine whether Tidwell’s injuries were “caused by” the officer’s

  conduct for immunity purposes, as such a finding would be for the

  fact finder. Id. Therefore, “a waiver will exist where a plaintiff

  alleges facts proving a minimal causal connection between the

  injuries and the specified conduct.” Id.

¶ 43   In Corsentino, 4 P.3d at 1085, the supreme court did not

  address the “resulting from” language because the deputy sheriff

  involved in that case was directly involved in the collision at issue.

  The deputy sheriff received a dispatch call in response to a home

  burglary alarm. The deputy responded with lights and sirens

  activated. While en route, the deputy was speeding and his vehicle

  collided with another car, resulting in the death of the other driver.

  Id. At issue in Corsentino was whether the officer was entitled to

  the restoration of immunity under section 42-4-108(2) because,

  although the vehicle’s lights and sirens were activated the entire

  time he was speeding, the question was whether the sheriff drove in

  a manner that endangered life or property.

¶ 44   Once the supreme court in Corsentino determined that the

  deputy sheriff was not entitled to the exception to immunity in

  section 42-4-108, it remanded the case to the district court, noting


                                     23
  that the deputy sheriff and his employer may be “subject to

  potential liability in tort.” Id. at 1093. In other words, the court did

  not engage in a causal relationship analysis because the plaintiff’s

  “injuries result[ed] from” the operation of an emergency vehicle,

  § 24-10-106(1)(a), and immunity was not restored based on one of

  the conditions in section 42-4-108(2) and (3).

¶ 45   Here, Officer Hice operated the vehicle that directly collided

  with Walter’s van, and that collision resulted in the injuries

  sustained by Walter and Samuel. We conclude, for purposes of

  jurisdiction under the CGIA, that Walter’s and Samuel’s injuries

  resulted from the operation of an emergency vehicle, and in the

  absence of the condition of lights or sirens activated while exceeding

  the speed limit when in pursuit of an actual violator of the law, this

  brings the Girons’ claims within the scope of the immunity waiver

  in section 24-10-106(1)(a). To resolve the immunity question, the

  Girons need not allege and the court need not determine more of a

  causal connection between the public entity’s conduct and the

  injuries.




                                    24
¶ 46   Officer Hice and Olathe are not immune under the CGIA from

  liability for Walter’s or Samuel’s injuries. As a result, Olathe and

  Officer Hice may be subject to potential liability in tort.

                             VI.   Conclusion

¶ 47   We reverse the judgment of dismissal and remand to the

  district court to reinstate the Girons’ complaint.

       JUDGE BERGER and JUDGE BROWN concur.




                                     25